 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00042-DAD

10           Plaintiff,                                   STIPULATION TO SET CHANGE OF PLEA
                                                          HEARING, AND VACATE STATUS HEARING;
11                            v.                          ORDER

12   BERTOLDO ARELLANES-PEREZ,

13           Defendant.

14

15
             Plaintiff, United States of America, by and through its counsel of record, the United States
16
     Attorney for the Eastern District of California, and defendant, BERTOLDO ARELLANES-PEREZ, by
17
     and through his counsel, Arturo Hernandez, hereby agree and stipulate to set a change-of-plea hearing
18
     on October 7, 2019, at 10 am, and to vacate the September 23, 2019 status conference. In support
19
     thereof, the parties stipulate that:
20
             1. On August 23, 2019, the Court entered an order setting a status conference for September 23,
21
                 2019, pursuant to the parties’ stipulation, Docket Entries 14-15.
22
             2. The defendant has executed a written agreement resolving the case.
23
             3. The parties also have additional issues to discuss related to discovery and agree that that the
24
                 ends of justice is served by continuing the case as set forth above, outweigh the best interest
25
                 of the public and the defendants in a speedy trial, including by providing for continuity of
26
                 counsel, and reasonable time necessary for effective trial preparation. Counsel for defendant
27

28

                                                          1
30
 1               believes that failure to grant the above-requested continuance would deny the reasonable

 2               time necessary for effective preparation, taking into account the exercise of due diligence.

 3

 4          IT IS SO STIPULATED.

 5
      Dated: September 18, 2019                               MCGREGOR W. SCOTT
 6                                                            United States Attorney
 7
                                                       By: /s/ THOMAS NEWMAN
 8                                                         THOMAS NEWMAN
 9                                                         Assistant United States Attorney

10
     Dated: September 18, 2019                             /s/ Arturo Hernandez____
11                                                         ARTURO HERNADEZ
                                                           Attorney for Defendant
12                                                         BERTOLDO ARELLANES-PEREZ
13

14
                                                     ORDER
15
            IT IS ORDERED that a change of plea hearing shall be set for October 7, 2019, at 10am and the
16
     status conference set for September 23, 2019, is vacated.
17
            IT IS FURTHER ORDERED THAT based upon the representations of counsel the period of
18
     time from September 23, through October 7, 2019, is deemed excludable pursuant to 18 U.S.C. §§
19
     3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court
20
     at defendant’s request on the basis of the Court’s finding that the ends of justice served by taking such
21
     action outweigh the best interest of the public and the defendant in a speedy trial.
22

23 IT IS SO ORDERED.

24      Dated:     September 18, 2019
                                                        UNITED STATES DISTRICT JUDGE
25

26
27

28

                                                          2
30
